Hill, C. J.
1. An objection to an accusation, on the ground that it was based on a defective affidavit, must be made by demurrer or motion in arrest of judgment. Such objection furnishes no reason for granting a new trial. Rucker v. State, 114 Ga. 13; Boswell v. State, Id. 40.
2. As the defect urged against the accusation is apparent from the record, the motion suggesting diminution of the record in order to have the affidavit sent up will not be granted. Stubbs v. State, ante, 504.
3. The evidence authorized the verdict. Judgment affirmed..